DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (Figs. 2A, 2B, and 2C) and Sub-species B3 (Figs. 3C) in the reply filed on September 19, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction between sub-species B1, B2 and B3 should be withdrawn as Figs. 3A, 3B, and 3C are only showing different stages of manufacturing.  This is found persuasive and the requirement for election between sub-species B1, B2, and B3 is withdrawn.
The remainder of the requirement is still deemed proper and is therefore made FINAL.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11122850 in view of Dua (US 2010/0154256).  The claims of US 11122850 are almost identical but narrower than the claims of the instant application, however the claims of US 111228550 do not disclose where the at least one tension element extends from one of first and second edges of the strap toward a throat of the upper.  Dua teaches an upper with a strap (42) where at least one tension element (43) extends from one of first and second edges of the strap (where the strap begins at sole 20) toward a throat of the upper (as can be seen in Fig. 5B).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a tension element extend from the first or second edge of the strap as taught by Dua in order to “provide an effective lacing system for upper… [as] tension may also be induced in strands 43” (para. 0027 of Dua).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third layer being in the finished upper (claims 7 and 17); must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11, line 3 should recite, “the upper comprising….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-8, 10-11, 17-18, and 20 (and claims 2-6, 9, 12-16, and 19 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 are indefinite as each recites, “wherein the second edge is formed via common knitting with the first portion via knitting….”  As common knitting and knitting are claimed as forming the second edge with the first portion, it is unclear if more than one types of knitting are required to meet the claim limitation.  
Claims 1 and 11 are indefinite as each recites, “wherein the first edge… via at least one knit structure… and wherein the second edge… via at least one knit structure.”  It is unclear if both the first and second edges are secured via the same knit structure or a different knit structure.  Examiner respectfully suggests amending to recite “at least one first knit structure” and “at least one second knit structure.”
Claims 7 and 17 is indefinite and it recites, “wherein the first and second layers are formed on a first needle bed of a knitting machine and the third layer is formed on a
second bed of the knitting machine” which claims both an apparatus (the upper and the
layers of the upper) and the method steps of making the upper (knitting using a first and
second needle bed on a knitting machine). As two different statutory categories are
claimed, it creates confusion as to when direct infringement occurs. See MPEP
2173.05(p).
Claims 8 and 18 are indefinite as each recites, “wherein the upper further comprises at least one tension element located in a pocket defined between the foot-receiving portion of the upper and the strap of the upper.”  As “at least one tension element” was previously recited in claims 1 and 11, it is unclear if claims 8 and 18 are referring to the same at least one tension element or to another at least one tension element.  Examiner has interpreted the claim as meaning, “wherein the 
Claims 10 and 20 are indefinite as each recites, “wherein at least one tension element is associated with a fastening system, and wherein the strap covers at least a portion of the fastening system.” As “at least one tension element” was previously recited in claims 1 and 11, it is unclear if claims 8 and 18 are referring to the same at least one tension element or to another at least one tension element.  Examiner has interpreted the claim as meaning, “wherein the at least one tension element is associated with a fastening system, and wherein the strap covers at least a portion of the fastening system.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-17, and 20 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaka (US 2016/0198798) in view of Adamik (US 4516337).
Regarding claim 1, Ikenaka discloses an upper (100) for an article of footwear, the upper comprising: a knitted component (as 100 is an integrally knitted component as seen in para. 0030-0031) having a first portion (1) and a second portion (4), wherein the first portion of the knitted component at least partially forms a foot-receiving portion of the upper (as 3 covers the instep and the foot is inserted though 5i), wherein the second portion of the knitted component at least partially forms a strap of the upper (as can be seen in Fig. 1, 4 creates a strap), wherein the strap includes a first edge and a second edge (see annotated Fig. 1; Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) that are both seamlessly secured to the first portion of the knitted component (see para. 0031 where 4L and 4R are connected to 1 via knitting so that at least a portion of the edge/margin is seamlessly connected to 1 via knitting), wherein the first edge is formed via common knitting with the first portion such that the first edge is seamlessly secured to the first portion on a lateral side of the upper via at least one knit structure (see annotated Fig. 1, secured at 5e, further see para. 0031 where 4L and 4R are connected to 1 via knitting, therefore a knit structure, such as a course or a whale formed by adjacent connected knit stitches secures the edges of the strap to the first portion), and wherein the second edge formed via common knitting with the first portion via knitting such that the second edge is seamlessly secured to the first portion on a medial side of the upper (see annotated Fig. 1, secured at 5e) via at least one knit structure (see para. 0031 where 4L and 4R are connected to 1 via knitting, therefore a knit structure, such as a course or a whale formed by adjacent connected knit stitches secures the edges of the strap to the first portion), and wherein the strap includes a third edge that extends from the first edge to the second edge such that the third edge extends over a throat area of the upper (see annotated Fig. 1 where the third edge extends between the 1st and 2nd edges and while extending from the 1st and 2nd edges, the 3rd edge also extends over the throat area), and wherein the upper further comprises at least one tension element (shoelace, para. 0033).
	Ikenaka does not expressly disclose wherein the at least one tension element extending from at least one of the first edge and the second edge of the strap towards a throat area of the upper.
	Adamik teaches footwear comprising a strap (22) wherein the at least one tension element (shoelace 30) extending from at least one of the first edge and the second edge of the strap  (as 30 extends through eyelets 28 which are at the 1st/2nd edges/margins of the strap) towards a throat area of the upper (as can be seen in Figs. 1-2).
Ikenaka and Adamik teach analogous inventions in the field of footwear having an exterior strap.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shoelace (tension element) to extend from the first and second edges of the strap of the upper of Ikenaka as taught by Adamik so that the shoe may be “tightened and tied in the usual fashion” over the throat of the upper thereby offering the wearer simplicity in donning.
Regarding claim 2, the modified upper of Ikenaka discloses wherein the third edge is a free edge (see para. 0039 where 4 is fixed at the 1st and 2nd edges and at an arbitrary location, therefore in at least embodiment, the third edge is an entirely free edge).
Regarding claim 3, the modified upper of Ikenaka discloses wherein the strap includes a fourth edge (see annotated Fig. 1) that extends from the first edge to the second edge (see para. 0039 where 4 is fixed at the 1st and 2nd edges and at an arbitrary location, therefore in at least embodiment, the fourth edge is an entirely free edge).
Regarding claim 4, the modified upper of Ikenaka discloses wherein the third edge (see annotated Fig. 1) of the strap (1) extends from the lateral side of the upper over the throat area of the upper, and to the medial side of the upper (as can be seen in annotated Fig. 1).
	Regarding claim 5, the modified upper of Ikenaka discloses wherein the first portion (1) of the knitted component (100) and the second portion (4) of the knitted component are formed together as an integral one-piece element (as discloses in para. 0030-0031) on a knitting machine (as disclosed in para. 0045; It is noted that “formed together” and “on a knitting machine” recites product-by-process limitations.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As Ikenaka disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability).
Regarding claim 6, the modified upper of Ikenaka discloses wherein the knitted component (100) comprises a first layer including the first portion (1; as the first portion 1 can be considered a layer of the upper) and a second layer including the second portion (4; as the second portion 4 is a layer on top of the first layer as seen in Fig. 1).
Regarding claim 7, the modified upper of Ikenaka discloses wherein the knitted component (100) further comprises a third layer (sole cover 2, see para. 0030 where 2 is integrally knit with 3 and as it underlays the foot, it would be considered a third layer).
The modified upper of Ikenaka does not expressly disclose “wherein the first and second layers are formed on a first needle bed of a knitting machine and the third layer is formed on a second bed of the knitting machine.” However, this limitation is deemed a product-by- process limitation in the claim. Although the structure of the upper may be formed by a different process, the end product is the same as that of Applicant’s claimed invention. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. Therefore, because the modified upper of Ikenaka discloses the claimed structure of the upper, then Ikenaka anticipates or at least makes obvious the process of knitting the claimed invention, as such a process of knitting would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to in order to create a single unitary knitted component with portions/layers with the ability to create overlapped, reinforced areas.
Regarding claim 10, the modified upper of Ikenaka discloses wherein at least one tension element (shoelace of Ikenaka) is associated with a fastening system (as when modified,  the shoelace extends through eyelet of Adamik and the shoelace plus the eyelets can be consider a fastening system), and wherein the strap covers at least a portion of the fastening system (as in combination, the shoelace when tied would run under the first and second portions and across therefore at least a portion of the shoe lace of the fastening system is covered by the strap).
Regarding claim 11, Ikenaka discloses an article of footwear comprising:  a sole structure (not shown but “outer sole” is disclosed in para. 0029); and an upper (combination of 100) coupled to the sole structure (as disclosed in para. 0029 which recites, “The shoe upper 100 may be used as it is as a shoe, or an outer sole (not shown) made of resin and the like may be attached to the outer side of the sole cover 2 of the shoe upper 100 to form the shoe”), upper comprising: a knitted component (as 100 is an integrally knitted component as seen in para. 0030-0031) having a first portion (1) and a second portion (4), wherein the first portion of the knitted component at least partially forms a foot-receiving portion of the upper (as 3 covers the instep and the foot is inserted though 5i), wherein the second portion of the knitted component at least partially forms a strap of the upper (as can be seen in Fig. 1, 4 creates a strap), wherein the strap includes a first edge and a second edge (see annotated Fig. 1; Examiner notes that the term "edge" is structurally broad and has a definition of "the border, brim, or margin of a surface, object, etc" (Noun defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) that are both seamlessly secured to the first portion of the knitted component (see para. 0031 where 4L and 4R are connected to 1 via knitting so that at least a portion of the edge/margin is seamlessly connected to 1 via knitting), wherein the first edge is formed via common knitting with the first portion such that the first edge is seamlessly secured to the first portion on a lateral side of the upper via at least one knit structure (see annotated Fig. 1, secured at 5e, further see para. 0031 where 4L and 4R are connected to 1 via knitting, therefore a knit structure, such as a course or a whale formed by adjacent connected knit stitches secures the edges of the strap to the first portion), and wherein the second edge formed via common knitting with the first portion via knitting such that the second edge is seamlessly secured to the first portion on a medial side of the upper (see annotated Fig. 1, secured at 5e) via at least one knit structure (see para. 0031 where 4L and 4R are connected to 1 via knitting, therefore a knit structure, such as a course or a whale formed by adjacent connected knit stitches secures the edges of the strap to the first portion), and wherein the strap includes a third edge that extends from the first edge to the second edge such that the third edge extends over a throat area of the upper (see annotated Fig. 1 where the third edge extends between the 1st and 2nd edges and while extending from the 1st and 2nd edges, the 3rd edge also extends over the throat area), and wherein the upper further comprises at least one tension element (shoelace, para. 0033).
	Ikenaka does not expressly disclose wherein the at least one tension element extending from at least one of the first edge and the second edge of the strap towards a throat area of the upper.
Ikenaka and Adamik teach analogous inventions in the field of footwear having an exterior strap.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the shoelace (tension element) to extend from the first and second edges of the strap of the upper of Ikenaka as taught by Adamik so that the shoe may be “tightened and tied in the usual fashion” over the throat of the upper thereby offering the wearer simplicity in donning.
Regarding claim 12, the modified article of Ikenaka discloses wherein the third edge (see annotated Fig. 1) of the strap (1) extends from the lateral side of the upper over the throat area of the upper, and to the medial side of the upper (as can be seen in annotated Fig. 1).
Regarding claim 13, the modified article of Ikenaka discloses wherein the first portion (1) of the knitted component (100) and the second portion (4) of the knitted component are formed together as an integral one-piece element (as discloses in para. 0030-0031) on a knitting machine (as disclosed in para. 0045; It is noted that “formed together” and “on a knitting machine” recites product-by-process limitations.  Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  See MPEP 2113.  As Ikenaka disclose(s) the claimed structure, the process by which the product is obtained is not germane to the issue of patentability).
Regarding claim 14, the modified article of Ikenaka discloses wherein the third edge is a free edge (see para. 0039 where 4 is fixed at the 1st and 2nd edges and at an arbitrary location, therefore in at least embodiment, the third edge is an entirely free edge).
Regarding claim 15, the modified article of Ikenaka discloses wherein the strap includes a fourth edge (see annotated Fig. 1) that extends from the first edge to the second edge (see para. 0039 where 4 is fixed at the 1st and 2nd edges and at an arbitrary location, therefore in at least embodiment, the fourth edge is an entirely free edge).
Regarding claim 16, the modified article of Ikenaka discloses wherein the knitted component (100) comprises a first layer including the first portion (1; as the first portion 1 can be considered a layer of the upper) and a second layer including the second portion (4; as the second portion 4 is a layer on top of the first layer as seen in Fig. 1).
Regarding claim 17, the modified upper of Ikenaka discloses wherein the knitted component (100) further comprises a third layer (sole cover 2, see para. 0030 where 2 is integrally knit with 3 and as it underlays the foot, it would be considered a third layer).
The modified article of Ikenaka does not expressly disclose “wherein the first and second layers are formed on a first needle bed of a knitting machine and the third layer is formed on a second bed of the knitting machine.” However, this limitation is deemed a product-by- process limitation in the claim. Although the structure of the upper may be formed by a different process, the end product is the same as that of Applicant’s claimed invention. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. See MPEP 2113. Therefore, because the modified article of Ikenaka discloses the claimed structure of the upper, then Ikenaka anticipates or at least makes obvious the process of knitting the claimed invention, as such a process of knitting would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to in order to create a single unitary knitted component with portions/layers with the ability to create overlapped, reinforced areas.
Regarding claim 20, the modified article of Ikenaka discloses wherein at least one tension element (shoelace of Ikenaka) is associated with a fastening system (as when modified,  the shoelace extends through eyelet of Adamik and the shoelace plus the eyelets can be consider a fastening system), and wherein the strap covers at least a portion of the fastening system (as in combination, the shoelace when tied would run under the first and second portions and across therefore at least a portion of the shoe lace of the fastening system is covered by the strap).

    PNG
    media_image1.png
    602
    613
    media_image1.png
    Greyscale

Annotated Fig. 1 (Ikenaka)

Allowable Subject Matter
Claims 8-9 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims are allowable over the prior art of record as none of them, alone or in combination, disclose an upper with a knitted component having a first portion forming a foot receiving portion and a second portion forming a strap, the first and second edges of the strap are seamlessly secured to the first portion, and a third edge of the strap extends from the first edge to the second edge and over the throat area of the upper, at least one tension element extending from the first or second edge and toward the throat area, and the tension element located in a pocket defined between the foot-receiving portion of the upper and the strap of the upper.  The closest art is Ikenaka and Adamik.  Ikenaka does not teach the tension element extending from the first or second edge and toward the throat area, and the tension element located in a pocket defined between the foot-receiving portion of the upper and the strap of the upper.  Adamik teaches the tension element extending from the first or second edge and toward the throat area but does not teach the tension element being located in a pocket defined between the foot-receiving portion of the upper and the strap of the upper.    Modifying Ikenaka or Adamik to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Antonius (US RE32585) teaches footwear with a strap extending from the medial sole, across the upper, to the lateral sole and Sokolowski (US 2008/0110049) teaches a seamlessly knit strap continuously extending from the medial side, over the throat, to the lateral side.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732